Name: Commission Regulation (EEC) No 605/86 of 28 February 1986 laying down transitional arrangements relating to the detailed rules for the buying-in of oilseeds by intervention agencies in Spain and Portugal
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 58/27 COMMISSION REGULATION (EEC) No 605/86 of 28 February 1986 laying down transitional arrangements relating to the detailed rules for the buying-in of oilseeds by intervention agencies in Spain and Portugal HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 90 and 257 thereof, Article I The minimum quantities for lots of oilseeds offered for intervention , as fixed in Article 2 of Regulation No 282/67 / EEC, are hereby as follows in respect of Spain and Portugal : Whereas Article 2 of Commission Regulation No 282/ 67/EEC of 11 July 1967 on detailed rules for interven ­ tion for oil seeds ('), fixes the minimum quantity for lots of rapeseed and sunflower seed which may be offered for intervention ; whereas the second indent of Article 3 (2 ) of that Regulation fixes the maximum moisture content for sunflower seed offered for inter ­ vention ; whereas , taking the structure of production into account , the immediate application of those provi ­ sions in Spain and Portugal could result in appreciable difficulties for the producers concerned ; whereas , in order to facilitate the transition from the arrangements applying in the two new Member States to those apply ­ ing in the Community , the minimum quantities for lots of rapeseed and sunflower seed which may be offered for intervention and the maximum moisture content for sunflower seed offered for intervention applicable in Spain and Portugal should be gradually brought closer to the quantities and maximum moisture content prov ­ ided for in Regulation No 282/67 /EEC ; Whereas the management Committee for oils and Fats has not delivered an opinion within the time limit set by its chairman , 1 . Spain : (a ) 15 tonnes for the period from 1 March to the end of the 1985/86 marketing year ; (b ) 30 tonnes for the 1986/87 marketing year ; (c) 60 tonnes for the period from the beginning of the 1987 /88 marketing year until 31 December 1987 . 2 . In the case of Portugal the quantities correspond ­ ing to those specified in paragraph 1 shall be : (a ) 5 tonnes , ( b ) 10 tonnes , and (c ) 30 tonnes respectively . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIE$SEN Vice-President (&lt;) OJ No 151 , 13 . 7 . 1967 , p . 1 /67 .